Exhibit 10.18

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of March 8, 2011,
by and between DEL MONTE CORPORATION, a Delaware corporation, with its principal
place of business in San Francisco, California (the “Corporation”) and LARRY E.
BODNER, an individual residing in the State of California (“Executive”).

RECITALS

WHEREAS, the Corporation desires to employ Executive on the terms and conditions
set forth herein, and Executive desires to be employed by the Corporation on
such terms and conditions.

NOW, THEREFORE, in consideration of the foregoing recital, the promises,
covenants and agreements of the parties, and the mutual benefits they will gain
by the performance of the promises herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

AGREEMENT

1. Term of Employment; Duties.

(a) Term of Employment. The Corporation agrees to employ Executive as its
Executive Vice President and Chief Financial Officer (“CFO”), and Executive
hereby accepts such employment, subject to the terms and conditions set forth
herein. The term of employment of Executive under this Agreement shall begin as
of the date hereof and continue until terminated pursuant to Section 4 hereof.
Notwithstanding the foregoing, the provisions of Sections 4(i) (Ongoing
Obligations), 5 (Indemnification), 6 (Proprietary Information Obligations), 7
(Noninterference), 8 (Injunctive Relief), and 10 (Miscellaneous) shall survive
the termination of this Agreement.

(b) Duties. Executive shall serve in an executive capacity and shall perform
such duties as are consistent with Executive’s position as CFO and as may be
reasonably required by the Del Monte Foods Company Board of Directors (the
“Board”). In such position, Executive shall (i) plan, direct and control the
organization’s overall financial plans and policies, accounting practices, and
relationships with leading institutions, shareholders and the financial
community; (ii) direct treasury, budgeting, tax accounting, information systems,
audit, risk oversight, real estate and insurance activities; (iii) provide
direction and decisions relating to strategic planning of the company; and
(iv) plan, direct and control various administration functions as determined by
the Chief Executive Officer of the Corporation (“CEO”). Executive shall report
only to the CEO, or to the Board as provided above.



--------------------------------------------------------------------------------

(c) Exclusive Performance of Duties. While employed by the Corporation,
Executive agrees that Executive shall devote substantially all of Executive’s
business time and best efforts solely and exclusively to the performance of
Executive’s duties hereunder and to the business and affairs of the Corporation,
whether such business is operated directly by the Corporation or through any
affiliate of the Corporation. Executive further agrees that while employed by
the Corporation, Executive will not, directly or indirectly, provide services on
behalf of any competing corporation, company, limited liability company,
partnership, joint venture, consortium, or other competing entity or person,
whether as an employee, consultant, independent contractor, agent, sole
proprietor, partner, joint venturer, creditor, corporate officer or director;
nor shall Executive acquire by reason of purchase during the term of Executive’s
employment with the Corporation the ownership of more than one percent (1%) of
the outstanding equity interest in any such competing entity. For purposes of
this Agreement, a “competing” entity is one engaged in any of the businesses in
which the Corporation is engaged during Executive’s employment with the
Corporation, which includes without limitation: (i) dry and canned pet food and
pet snacks business in the United States and Canada, (ii) specialty pet food
business conducted worldwide, (iii) broth business in the United States, and
(iv) the manufacture and sale of processed fruits and vegetables, pineapple
products and tomato products in the United States and South America (the
“Businesses”). Subject to the foregoing, Executive may serve on one (1) board of
directors of a non-competing unaffiliated entity, subject to advance approval by
the CEO, and may serve on the boards of charitable or civic organizations.

(d) Corporation Policies. The employment relationship between the parties shall
be governed by the general employment policies and practices of the Corporation,
including, without limitation, the Del Monte Foods Standards of Business
Conduct; provided, however, that when the terms of this Agreement differ from or
are in conflict with the Corporation’s general employment policies or practices,
this Agreement shall control.

2. Compensation and Benefits.

(a) Salary. Executive shall receive for Executive’s services rendered hereunder
an annual base salary of Five Hundred Five Thousand Dollars ($505,000), as
adjusted from time to time by the Compensation Committee of the Board (the “Base
Salary”), payable on a semi-monthly basis in twenty-four (24) equal
installments, less all applicable federal, state or local taxes and other normal
payroll deductions.

(b) Annual Bonus. While a full-time employee of the Corporation, Executive shall
be entitled to participate in the Del Monte Foods Company’s Annual Incentive
Plan or any applicable successor plan (the “AIP”) pursuant to the terms and
conditions set forth therein. Executive shall be eligible to receive an annual
AIP bonus (the “Bonus”) targeted at 70% of Executive’s Base Salary, as adjusted
from time to time in accordance with the AIP or at the discretion of the
Compensation Committee of the Board. AIP awards are not guaranteed and actual
payment of the Bonus is subject to the performance of the Corporation and Del
Monte Foods Company and Executive’s individual achievements.

 

2



--------------------------------------------------------------------------------

(c) Employee Welfare Benefits. During Executive’s employment with the
Corporation, Executive shall be entitled to participate in any group insurance
for hospitalization, medical, dental, vision, prescription drug, accident,
disability, life or similar plan or program of the Corporation for senior
executives now existing or established hereafter to the extent that Executive is
eligible under the general provisions thereof. The Corporation may, in its sole
discretion and from time to time, establish additional senior management benefit
programs as it deems appropriate and Executive shall be eligible for such
programs. Executive understands that any such plans may be modified or
eliminated in the discretion of the Corporation in accordance with applicable
law.

(d) Pension and Retirement Benefits. During Executive’s employment with the
Corporation, Executive shall be entitled to participate in any pension, 401(k)
and retirement plans of the Corporation now existing or established hereafter to
the extent that Executive is eligible under the general provisions thereof. The
Corporation may, in its sole discretion and from time to time, establish
additional senior management benefit programs as it deems appropriate. Executive
understands that any such plans may be modified or eliminated in the discretion
of the Corporation in accordance with applicable law.

(e) Vacation. Executive shall be entitled to a period of annual paid vacation
time equal to not less than 4 weeks per year as adjusted from time to time in
accordance with the Corporation’s vacation policy for senior executives. The
days selected for Executive’s vacation shall be mutually agreeable to the
Corporation and Executive. Executive’s eligibility to carryover or to be paid
for any portion of Executive’s accrued, but unused vacation shall be subject to
the Corporation policy applicable to employees at a similar level in effect
during the term of this Agreement.

(f) Expenses. Subject to compliance with the Corporation’s normal and customary
policies regarding substantiation and verification of business expenses, the
Corporation shall directly pay or shall fully reimburse Executive for all
customary and reasonable expenses incurred by Executive for promoting, pursuing
or otherwise furthering the business of the Corporation and its affiliates.

(g) Perquisites and Supplemental Benefits. During Executive’s employment with
the Corporation, Executive shall be entitled to participate in the Corporation’s
Executive Perquisite Plan, subject to the terms and conditions thereof, and such
other perquisites and supplemental benefits, if any, as may be approved from
time to time by the Compensation Committee of the Board for senior executives
generally. Executive understands that any such plans may be modified or
eliminated in the discretion of the Corporation in accordance with applicable
law.

3. Equity Awards.

(a) During Executive’s employment with the Corporation, Executive shall be
eligible to participate in the applicable equity compensation plans of Del Monte
Foods Company or any successor. The terms and conditions of any equity

 

3



--------------------------------------------------------------------------------

compensation agreement entered into by Executive and Del Monte Foods Company
from time to time are hereby incorporated into this Agreement.

(b) From time to time during Executive’s employment with the Corporation, the
Board (or a committee thereof) shall evaluate the performance of management of
the Corporation and determine whether it is appropriate to grant any additional
equity compensation awards to management, including without limitation,
Executive.

4. Termination of Employment.

(a) Termination Upon Death. If Executive dies during Executive’s employment with
the Corporation, the Corporation shall pay to Executive’s estate, or other
designated beneficiary(ies) as shown in the records of the Corporation, any
earned and unpaid Base Salary as of Executive’s employment termination date
(which, for purposes of this Section 4(a), shall be the date of Executive’s
death); accrued but unused vacation time as of the end of the month in which
Executive dies; the amount of any unreimbursed expenses described in
Section 2(f), which were incurred by Executive before the date of Executive’s
death; and benefits, if any, that Executive’s estate, or other designated
beneficiary(ies), is then entitled to receive under the benefit plans of the
Corporation in which Executive was an eligible participant. Additionally, the
Corporation shall pay to Executive’s estate, or other designated
beneficiary(ies), at the end of the fiscal year in which Executive’s termination
of employment occurs, a pro rata portion of Executive’s target Bonus for the
year in which Executive’s termination of employment occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(a), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

(b) Termination Upon Disability. The Corporation may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable, as determined in good faith by the Board, to perform the essential
functions of Executive’s position, even with reasonable accommodation, for six
(6) consecutive months. In the event that Executive’s employment is terminated
pursuant to this Section 4(b), Executive shall receive payment for any earned
and unpaid Base Salary as of Executive’s employment termination date (which, for
purposes of this Section 4(b), shall be the date specified by the Board);
accrued but unused vacation time as of the end of the month in which the
termination of employment for disability occurs; the amount of any unreimbursed
expenses described in Section 2(f), which were incurred by Executive before
Executive’s termination date; and benefits, if any, that Executive is then
entitled to receive under the benefit plans of the Corporation in which
Executive was an eligible participant. In addition, after Executive’s
termination date, Executive shall receive long term disability benefits under
the applicable benefit

 

4



--------------------------------------------------------------------------------

plans of the Corporation to the extent Executive qualifies for such benefits. In
the event that Executive’s employment is terminated as a result of a
determination pursuant to this Section 4(b), and provided that Executive has
executed a release in the form attached hereto as Exhibit A, but with such
changes, if any, as counsel to the Corporation reasonably recommends based on
changes in the law or Federal or state regulations (the “Release”), the
Corporation also shall provide to Executive as severance the payment of an
amount equal to Executive’s highest Base Salary during the twelve (12) month
period prior to the termination date and the target Bonus for the year in which
such termination occurs, payable in a lump sum within sixty (60) days following
the termination date, provided that, in the event such sixty- (60-) day period
spans more than one calendar year, the payment shall be made in the second
calendar year.. All of the foregoing payments and benefits shall be paid less
all applicable federal, state or local taxes and other normal payroll
deductions, if any. Except as expressly provided in this Section 4(b), the
Corporation shall have no obligation to make any other payment, including
severance or other compensation of any kind or payment in lieu of notice, and
all other benefits provided by the Corporation to Executive under this Agreement
or otherwise shall cease as of Executive’s termination date.

(c) Voluntary Termination. Executive may voluntarily terminate Executive’s
employment with the Corporation at any time. In the event that Executive’s
employment is terminated under this Section 4(c), Executive shall receive
payment for any earned and unpaid Base Salary as of Executive’s voluntary
employment termination date (which, for purposes of this Section 4(c), shall be
the date Executive ceases to perform Executive’s duties hereunder as stated in
Executive’s letter of resignation or as specified by the Board); accrued but
unused vacation time as of Executive’s voluntary employment termination date;
the amount of any unreimbursed expenses described in Section 2(f), which were
incurred by Executive before Executive’s voluntary employment termination date;
and benefits, if any, Executive is then entitled to receive under the benefit
plans of the Corporation in which Executive was an eligible participant. All of
the foregoing payments and benefits shall be paid less all applicable federal,
state or local taxes and other normal payroll deductions, if any. Except as
expressly provided in this Section 4(c), the Corporation shall have no
obligation to make any other payment, including severance or other compensation
of any kind or payment in lieu of notice, and all other benefits provided by the
Corporation to Executive under this Agreement or otherwise shall cease as of
Executive’s termination date.

(d) Termination for Cause.

(i) Termination; Payment of Accrued Benefits. The Board may terminate
Executive’s employment with the Corporation at any time for “Cause” (as defined
below). In the event that Executive’s employment is terminated for Cause under
this Section 4(d), Executive shall receive payment for all earned but unpaid
Base Salary as of Executive’s employment termination date (which, for purposes
of this

 

5



--------------------------------------------------------------------------------

Section 4(d), shall be the date specified by the Board); accrued but unused
vacation time as of Executive’s termination date; the amount of any unreimbursed
expenses described in Section 2(f), which were incurred by Executive before
Executive’s termination date; and benefits, if any, Executive is then entitled
to receive under the benefit plans of the Corporation in which Executive was an
eligible participant. All of the foregoing payments and benefits shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions. Except as expressly provided in this Section 4(d), the Corporation
shall have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

(ii) Definition of Cause. For purposes of this Agreement, the Corporation shall
have “Cause” to terminate Executive’s employment upon the occurrence of any of
the following: (A) a material breach by Executive of the terms of this
Agreement; (B) any act of theft or misappropriation of funds or property of
similar import involving the Corporation or any affiliate; (C) any act of
embezzlement, intentional fraud or similar conduct by Executive involving the
Corporation or any affiliate; (D) the conviction or the plea of nolo contendere
or the equivalent in respect of a felony involving an act of dishonesty, moral
turpitude, deceit or fraud by Executive; (E) any damage of a material nature to
the business or property of the Corporation or any affiliate caused by
Executive’s willful or grossly negligent conduct; or (F) Executive’s failure to
act in accordance with any specific lawful instructions given to Executive in
connection with the performance of Executive’s duties for the Corporation or any
affiliate. No act or failure to act by Executive shall be deemed to constitute
“Cause” if done, or omitted to be done, in good faith and with the reasonable
belief that the action or omission was in the best interests of the Corporation
or affiliate, as applicable.

(e) Termination Without Cause.

(i) Termination; Payment of Accrued Benefits. The Corporation at any time
without prior written notice may terminate Executive’s employment without cause.
In the event Executive’s employment is terminated without cause, Executive shall
receive payment for all earned but unpaid Base Salary as of Executive’s
termination date (which, for purposes of this Section 4(e), shall be the date
specified by the Board); accrued but unused vacation time as of Executive’s
termination date; the amount of any unreimbursed expenses described in
Section 2(f), which were incurred by Executive before Executive’s termination
date; and benefits, if any, Executive is then entitled to receive under the
benefit plans of the Corporation in which Executive was an eligible participant.

(ii) Payment of Severance Benefits. In the event Executive’s employment is
terminated without cause under this Section 4(e), and provided that Executive
has executed the Release, the Corporation also shall provide to Executive as
severance:

 

6



--------------------------------------------------------------------------------

(A) the payment of an amount equal to one and one-half (1 1/2) times Executive’s
Base Salary and target Bonus for the year in which such termination of
employment occurs;

(B) the payment to Executive, at the end of the fiscal year in which Executive’s
termination of employment occurs, of a pro rata portion of Executive’s target
Bonus for the year in which Executive’s termination occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance;

(C) a lump-sum payment, on an after-tax basis, equivalent to the cost of COBRA
premiums for Executive’s participation in the Corporation’s health and welfare
benefit plans for eighteen (18) months following Executive’s termination of
employment. An amount equal to the sum of all Executive contributions for such
health and welfare benefits (based on the active employee rates in effect
immediately prior to termination) for 18 months will be deducted from the
foregoing lump sum payment. In the event Executive is covered by the health and
welfare benefit plans or programs of a subsequent employer prior to the
expiration of the 18-month period, the Corporation shall reimburse Executive for
any health coverage contribution overpayment;

(D) a lump-sum payment equivalent to one and one-half (1 1/2) times Executive’s
annual allowance pursuant to any executive perquisites arrangements applicable
to Executive, determined as of the date of Executive’s termination of
employment;

(E) Executive shall vest in any equity incentive awards granted to Executive
under the Plan in accordance with the terms of such Plan and the applicable
award agreement issued thereunder; and

(F) the provision of not less than eighteen (18) months of executive-level
outplacement services at the Corporation’s expense; provided, however, the
expense for such services in any calendar year shall not exceed eighteen percent
(18%) of the amount equal to the sum of Executive’s highest Base Salary during
the twelve (12) month period prior to the termination date and the target Bonus
for the year in which such termination occurs.

All of the foregoing payments and benefits in this Paragraph 4(e) shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions, if any. The payments set forth in Sections 4(e)(ii)(A) and
4(e)(ii)(D) above shall be payable in a lump sum within sixty (60) days
following Executive’s terminate date, provided that, in the event such sixty-
(60-) day period spans more than one calendar year, the payment shall be made in
the second calendar year. Except as expressly provided in this Section 4(e), the
Corporation shall have no obligation to make any other payment, including
severance or other compensation of any kind or payment in lieu of notice, and
all other benefits provided by the Corporation to Executive under this Agreement
or otherwise shall cease as of Executive’s termination date.

 

7



--------------------------------------------------------------------------------

(f) Termination for Good Reason.

(i) Termination; Payment of Accrued Benefits and Severance. Notwithstanding
anything in this Section 4 to the contrary, Executive may voluntarily terminate
Executive’s employment with the Corporation for “Good Reason” (as defined
below). In the event Executive’s employment is terminated for Good Reason under
this Section 4(f), Executive shall receive the payments and benefits set forth
in Section 4(e), subject to the terms and conditions set forth therein,
including, without limitation, Executive’s execution of the Release. All of the
foregoing payments and benefits shall be paid less all applicable federal, state
or local taxes and other normal payroll deductions, if any. Except as expressly
provided in this Section 4(f), the Corporation shall have no obligation to make
any other payment, including severance or other compensation of any kind or
payment in lieu of notice, and all other benefits provided by the Corporation to
Executive under this Agreement or otherwise shall cease as of Executive’s
termination date.

(ii) Definition of Good Reason. For purposes of this Agreement, Executive shall
have “Good Reason” to terminate Executive’s employment upon the occurrence of
any of the following: (A) a material adverse change in Executive’s position
causing it to be of materially less stature, responsibility, or authority
without Executive’s written consent, and such a materially adverse change shall
in all events be deemed to occur if Executive no longer serves as Executive Vice
President, Chief Financial Officer, unless Executive consents in writing to such
change; (B) a reduction, without Executive’s written consent, in Executive’s
Base Salary or the Bonus Executive is eligible to earn under the AIP (or
successor plan thereto), provided, however, that nothing herein shall be
construed to guarantee Executive’s Bonus for any year if the applicable
performance targets are not met; and provided further that it shall not
constitute Good Reason hereunder if the Corporation makes an appropriate pro
rata adjustment to the applicable Bonus and targets under the AIP or any
successor plan in the event of a change in the Corporation’s fiscal year; (C) a
material reduction without Executive’s consent in the aggregate health and
welfare benefits provided to Executive pursuant to the health and welfare plans,
programs and arrangements in which Executive is eligible to participate; (D) the
relocation of the principal place of Executive’s employment, without Executive’s
written consent, beyond 50 miles from its location on the date of this
Agreement; provided, however, that; for this purpose, required travel on the
Corporation’s business will not constitute a relocation so long as the extent of
such travel is substantially consistent with Executive’s customary business
travel obligations in periods prior to the date of this Agreement, or (E) the
failure of the Corporation to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement. Unless Executive provides written
notification of an event described in sub-clauses (A) through (D) above within
ninety (90) days after Executive knows or has reason to know of the occurrence
of any such event, Executive shall be deemed to have consented thereto and such
event shall no longer constitute Good Reason for purposes of this Agreement. If
Executive provides such written notice to the Corporation, the Corporation shall
have ten (10) business days from the date of receipt of such notice to affect a
cure of the event described therein and, upon cure thereof by

 

8



--------------------------------------------------------------------------------

the Corporation to the reasonable satisfaction of Executive, such event shall no
longer constitute Good Reason for purposes of this Agreement. Notwithstanding
the foregoing, any event described in sub-clauses (A) through (D) above must
also be an event which would result in a material negative change in Executive’s
employment relationship with Corporation and effectively constitute an
involuntary termination of employment for purposes of Internal Revenue Code
Section 409A (“Section 409A”).

(g) Termination Upon Change of Control.

(i) Termination; Payment of Severance. In the event of Executive’s “Termination
Upon Change of Control” (as defined below), Executive shall receive the benefits
set forth in Section 4(e), subject to the terms and conditions set forth
therein, including without limitation Executive’s execution of the Release;
provided, however, that the payment set forth in Section 4(e)(ii)(A) shall be an
amount equal to two (2) times Executive’s Base Salary and target Bonus).

(ii) Gross-Up Payment. In the event any payment or benefit arising in connection
with Executive’s services to the Corporation, whether payable pursuant to this
Agreement or otherwise, and including any payment or benefit by reason of the
transaction consummated to that certain Agreement and Plan of Merger among Blue
Acquisition Group, Inc., Blue Merger Sub Inc. and Del Monte Foods Company, dated
as of November 24, 2010 (the “Merger Agreement,” and the consummation of the
transactions contemplated thereby, the “Transactions”) (the “Payment”) is an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Corporation shall pay Executive an additional cash payment (the “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes,
including, without limitation, any income and employment taxes and Excise Tax
imposed upon the Gross-Up Payment, Executive shall retain an amount equal to the
Excise Tax imposed upon the Payment and the Gross-Up Payment. Any Gross-up
Payment shall be paid at least 10 days prior to the date Executive must pay the
excise tax but, in any event, must be paid to Executive by the end of the
calendar year next following the calendar year in which the income taxes and
Excise Tax are remitted to the applicable taxing authority.

(iii) Definition of Termination Upon Change of Control. For purposes of this
Section 4(g) “Termination Upon Change of Control” means (A) the termination of
Executive’s employment by the Corporation without cause during the period
commencing on the date the “Change of Control” (as such term shall be defined in
the stock incentive plan established immediately following the consummation of
the Transactions, or any successor stock incentive plan) occurs and ending on
the date which is two (2) years after the Change of Control; or (B) any
resignation by Executive for Good Reason within two (2) years after the
occurrence of a Change of Control; but (C) “Termination Upon Change of Control”
shall not include any termination of Executive’s employment by the Corporation
for Cause, as a result of the death or disability of Executive, or as a result
of the voluntary termination of Executive’s

 

9



--------------------------------------------------------------------------------

employment for reasons other than Good Reason. For purposes of this Agreement,
and for the avoidance of doubt, the term “Change of Control” shall also be
deemed to have occurred upon the consummation of the Transactions (i.e., the
provisions of this Section 4(g) shall be applicable following the consummation
of the Transactions in accordance with their terms).

(iv) Except as expressly provided in this Section 4(g), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date. Any amounts due Executive under this
Section 4(g) are in the nature of severance payments or liquidated damages,
which contemplate both direct damages and consequential damages that may be
suffered as a result of Executive’s termination of employment, and are not in
the nature of a penalty.

(h) At-Will Employment. Executive understands and agrees that Executive’s
employment with the Corporation is at-will, which means that either Executive or
the Corporation may, subject to the terms of this Agreement, terminate this
Agreement at any time with or without cause and with or without notice. Any
modification of the at-will nature of this Agreement must be in writing and
executed by Executive and the Corporation.

(i) Ongoing Obligations. Executive acknowledges that the Corporation and
Executive have ongoing rights and obligations relating to intellectual property
and confidential information of the Corporation, together with fiduciary rights
and obligations, which will survive the termination of Executive’s employment.

(j) Section 409A Compliance. Notwithstanding anything to the contrary herein, to
the extent (i) any payments of benefits hereunder constitute nonqualified
deferred compensation subject to Section 409A, and (ii) Executive is a
“specified employee” (as such term is defined in the Treasury Regulations under
Section 409), then such payments or benefits shall not be made or commence until
the earlier of (i) the expiration of the six (6)-month period measured from the
date of Executive’s separation from service, or (ii) the date of Executive’s
death. Upon the expiration of the applicable period, any such payments or
benefits which would have otherwise been made during that period shall be made
or provided. Notwithstanding anything to the contrary herein, (A) the
Corporation shall be permitted to accelerate any payment under this Employment
Agreement by the Corporation to the federal government for any benefits payable
under the Employment Agreement to make payments on behalf of Executive of
federal employment taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to
comply with any federal tax withholding provisions or corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of federal employment taxes, and to pay the additional income tax at
source on wages attributable to the pyramiding Code Section 3401 wages and
taxes; provided, however, that the total payment under this acceleration
provision may not exceed the aggregate of the applicable FICA amount, and the
income tax withholding

 

10



--------------------------------------------------------------------------------

related to such FICA amount, and (B) the Corporation may permit acceleration of
the payment of any benefits upon a good faith, reasonable determination by the
Corporation, upon advice of counsel, that the Employment Agreement or any
arrangement hereunder fails to meet the requirements of Section 409A and the
regulations hereunder; provided, however that such payments may not exceed the
amount required to be included in income as a result of any such failure; or
(C) any acceleration permitted under Treas. Reg. § 1.409A-3(j)(4) may be made
with respect to any payment under the Employment Agreement in the Corporation’s
discretion.

5. Indemnification. In the event Executive is made, or threatened to be made, a
party to any legal action or proceeding, whether civil or criminal, including
any governmental or regulatory proceedings or investigations, by reason of the
fact that Executive is or was a director or officer of the Corporation or Del
Monte Foods Company or serves or served any other corporation fifty percent
(50%) or more owned or controlled by the Corporation in any capacity at the
Corporation’s request, Executive shall be indemnified by the Corporation, and
the Corporation shall pay Executive’s related expenses when and as incurred, all
to the fullest extent permitted by the laws of the State of Delaware, and the
Corporation’s Certificate of Incorporation and Bylaws and covered by officers’
insurance to the same extent as other officers of the Corporation.

6. Proprietary Information Obligations. During Executive’s employment by the
Corporation, Executive will have access to and become acquainted with the
Corporation’s confidential and proprietary information, including but not
limited to information or plans regarding the Corporation’s customer
relationships; personnel; technology and intellectual property; sales, marketing
and financial operations and methods; and other compilations of information,
records and specifications, and may have access to and become acquainted with
the confidential and proprietary information of Kohlberg Kravis Roberts & Co.
LP, Vestar Capital Partners LP or Centerview Capital, LP or their respective
affiliates (collectively “Proprietary Information”). Executive shall not
disclose any Proprietary Information of the Corporation, or of any affiliate,
directly or indirectly, to any person, firm, company, corporation or other
entity for any reason or purpose whatsoever, nor shall Executive make use of any
such Proprietary Information for Executive’s own purposes or for the benefit of
any person, firm, company, corporation or other entity (except the Corporation
and any affiliate) under any circumstances, during or after the term of this
Agreement, except as reasonably necessary in the course of Executive’s
employment for the Corporation, as authorized in writing by the Corporation or
as otherwise required by law or in any judicial or administrative process with
subpoena power (in which case, Executive shall give the Corporation prompt
notice under the circumstances and reasonably cooperate with the Corporation if
it determines to attempt to resist such disclosure) . All files, records,
documents, computer-recorded or electronic information and similar items
relating to the business of the Corporation or any affiliate, whether prepared
by Executive or otherwise coming into Executive’s possession, shall remain the
exclusive property of the Corporation or the affiliate, respectively, and
Executive agrees to return all property of the Corporation or the affiliate in
Executive’s possession and under Executive’s control immediately upon any
termination of Executive’s

 

11



--------------------------------------------------------------------------------

employment, and no copies thereof shall be kept by Executive (except that
Executive’s personal rolodex shall not be deemed property of the Corporation).

7. Noninterference. In consideration of the terms hereof, Executive agrees that
while employed by the Corporation pursuant to this Agreement and for a period of
two (2) years thereafter, Executive agrees not to: (i) directly or indirectly,
either on Executive’s own account or for any corporation, company, limited
liability company, partnership, joint venture or other entity or person
(including, without limitation, through any existing or future affiliate),
solicit any employee of the Corporation or any existing or future affiliate to
leave his or her employment or knowingly induce or knowingly attempt to induce
any such employee to terminate or breach his or her employment agreement with
the Corporation or any existing or future affiliate, if any; or (ii) directly or
indirectly (including, without limitation, through any existing or future
affiliate), solicit, cause in any part or knowingly encourage any current or
future customer of or supplier to the Corporation or any existing or future
affiliate to modify the business relationship, or cease doing business in whole
or in part, with the Corporation or any such affiliate.

8. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Corporation in the event of a breach or threatened
breach of Sections 6 or 7 of this Agreement by Executive, and in the event of
any such breach or threatened breach, the Corporation may, either with or
without pursuing any potential damage remedies, obtain and enforce an injunction
prohibiting Executive from violating this Agreement and requiring Executive to
comply with the terms of this Agreement.

9. Warranties and Representations. Executive hereby represents and warrants to
the Corporation that:

(a) Executive acknowledges and agrees that Executive considers the restrictions
set forth in Sections 6 and 7 to be reasonable both individually and in the
aggregate, and that the duration, geographic scope, extent and application of
each of such restrictions are no greater than is necessary for the protection of
the Corporation’s legitimate interests. It is the desire and intent of Executive
and the Corporation that the provisions of Sections 6 and 7 shall be enforced to
the fullest extent possible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. The Corporation and Executive
further agree that if any particular provision or portion of Sections 6 and 7
shall be adjudicated to be invalid or unenforceable, such adjudication shall
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made. The Corporation and Executive
further agree that in the event that any restriction herein shall be found to be
void or unenforceable but would be valid or enforceable if some part or parts
thereof were deleted or the period or area of application reduced, such
restriction shall apply with such modification as may be necessary to make it
valid, and Executive and the Corporation empower a court of competent
jurisdiction to modify, reduce or otherwise reform such provision(s) in such
fashion as to carry out the parties’ intent to grant the Corporation the maximum
allowable protection consistent with the applicable law and facts.

 

12



--------------------------------------------------------------------------------

(b) In the event a court of competent jurisdiction or other tribunal or
person(s) mutually selected by the parties to resolve any dispute (collectively
a “Court”) has determined that Executive has violated the provisions of this
Agreement, the running of the time period of such provisions so violated shall
be automatically suspended as of the date of such violation and shall be
extended for the period of time from the date such violation commenced through
the date that the Court determines that such violation has permanently ceased.

(c) Executive is not now under any obligation of a contractual or
quasi-contractual nature known to Executive that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
Executive of Executive’s obligations hereunder; and

(d) Executive has been or has had the opportunity to be represented by legal
counsel in the preparation, negotiation, execution and delivery of this
Agreement and understands fully the terms and provisions hereof.

10. Miscellaneous.

(a) Notices. Any notice or communication required or permitted by this Agreement
shall be deemed sufficiently given if in writing and, if delivered personally,
when it is delivered or, if delivered in another manner, including without
limitation, by facsimile (with confirmation of receipt and a confirmation copy
sent by U.S. Mail or overnight delivery), the earlier of when it is actually
received by the party to whom it is directed or when the period set forth below
expires (whether or not it is actually received): (i) if deposited with the U.S.
Postal Service, postage prepaid, and addressed to the party to receive it as set
forth below, forty-eight (48) hours after such deposit as registered or
certified mail; or (ii) if accepted by Federal Express or a similar delivery
service in general usage for delivery to the address of the party to receive it
as set forth next below, twenty-four (24) hours after the delivery time promised
by the delivery service.

To the Corporation:

Del Monte Corporation

One Market @ The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

Fax: 415/247-3263

Attention: Board of Directors and Secretary

To Executive:

The most recent home address for Executive as set forth in the Corporation’s
personnel records.

 

13



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b) Severability. If any term or provision (or any portion thereof) of this
Agreement is determined by a court to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions (or
other portions thereof) of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or provision (or any
portion thereof) is invalid, illegal or incapable of being enforced, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the transactions contemplated
hereby and the terms and provisions hereof are fulfilled to the greatest extent
possible.

(c) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement. Signatures may
be exchanged by electronic facsimile with machine evidence of transmission.

(d) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Corporation, and the
Corporation’s successors and assigns. Executive may not assign any of
Executive’s duties or rights under this Agreement without the prior written
consent of the Corporation, which consent will not unreasonably be withheld.
Except for Executive’s estate or designated beneficiary under Section 4(a),
nothing in this Agreement, express or implied, is intended to confer upon any
third person any rights or remedies under or by reason of this Agreement.

(e) Attorneys’ Fees. If any legal proceeding is necessary to enforce or
interpret the terms of this Agreement, or to recover damages for breach thereof,
in addition to any other relief to which Executive or the Corporation may be
entitled, Executive shall be entitled to reimbursement by the Corporation of all
reasonable legal fees incurred by Executive in connection with any enforcement
of the provisions of this Agreement, so long as Executive prevails on any
material issues.

(f) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties.

(g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal law, and not
the law of conflicts, of the State of California except as otherwise provided in
Section 10(b) above.

(h) Further Assurances. Each of the parties hereto agrees to use all reasonable
efforts to take or cause to be taken, all appropriate actions, and to cause to
take or to be taken, all things necessary, proper or advisable under applicable
laws to effect the transactions contemplated by this Agreement, including
without limitation, execution and delivery to the Corporation of such
representations in writing as may be

 

14



--------------------------------------------------------------------------------

requested by the Corporation in order for it to comply with applicable federal
and state securities laws.

(i) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit, including severance,
payable under this Agreement following Executive’s death by giving the
Corporation written notice thereof. In the event of Executive’s death or a
judicial determination of Executive’s incompetence, reference in this Agreement
to Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.

11. ENTIRE AGREEMENT. This Agreement, including any documents incorporated by
reference herein, contains the Corporation’s entire understanding with Executive
related to the subject matter hereof, and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, or by or between Executive and Del Monte Foods Company, written or
oral. Without limiting the generality of the foregoing, except as provided in
this Agreement, all understandings and agreements, written or oral, relating to
the employment of Executive by the Corporation or Del Monte Foods Company, or
the payment of any compensation or the provision of any benefit in connection
therewith or otherwise, except to the extent that Executive participated in, and
is still due, as of the date hereof, a benefit under, any employee or executive
benefit plan or program of the Corporation (excluding for the avoidance of doubt
any severance benefits under any Company severance plan or policy), are hereby
terminated and shall be of no future force and effect.

[Remainder of page intentionally left blank.

Signatures on following page.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

EXECUTIVE:

 

  /s/ Larry E. Bodner

   

March 8, 2011

Larry E. Bodner     Date

CORPORATION:

DEL MONTE CORPORATION

 

By:  

    /s/ Richard W. Muto

   

March 8, 2011

Name:   Richard W. Muto     Date Title:   Executive Vice President and      
Chief Human Resources Officer    

COMPANY (For purposes of Section 11 only):

DEL MONTE FOODS COMPANY

 

By:  

    /s/ Richard W. Muto

   

March 8, 2011

Name:   Richard W. Muto     Date Title:   Executive Vice President and      
Chief Human Resources Officer    

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

To obtain the lump sum severance and other benefits as set forth in the
Employment Agreement, dated March 8, 2011, to which this release is attached
(the “Agreement”), Larry E. Bodner (“you”) must agree to release and waive
certain claims against the Company. The following paragraphs are your release
and waiver (the “Release”).

In consideration for your receipt of the lump sum payment and benefits, you
hereby forever waive and release any claims and rights you may have against the
Company and its predecessors, affiliates, successors and assigns, as well as
each of their respective past and present officers, directors, employees,
agents, attorneys and shareholders (collectively, the “Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known and unknown, suspected or
unsuspected, that you had, now have, or hereinafter claim to have against the
Released Parties, which arise from or are in connection with your employment or
the termination of your employment or which arise from or are in connection with
any employment action taken, or not taken, affecting your employment with the
Company, and based on any other conduct occurring prior to your signing this
Release.

This Release includes, but is not limited to, any claims or actions arising
under Title VII of the Federal Civil Rights Act, the Rehabilitation Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Americans With Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Worker Adjustment And Retraining Notification
Act, the Employee Retirement Income Security Act, the [Pick the appropriate
state statute for the employee: California Fair Employment and Housing Act or
Pennsylvania Human Relations Act or Arizona Civil Rights Act or Florida Civil
Rights Act or Idaho Human Rights Act or Illinois Human Rights Act or Indiana
Civil Rights Law or Kansas Act Against Discrimination or Minnesota Human Rights
Act or Texas Commission on Human Rights Act or Washington State Law Against
Discrimination or West Virginia Human Rights Act or Wisconsin Fair Employment
Act], all State and Federal civil rights laws, all State and Federal wage and
hour laws, all as amended, public policy, contract (whether oral or written,
express or implied) or tort law, as well as any other federal, state or local
constitution, statute or common law right and claims for compensation, wages or
benefits, except as set forth below, whether any such right or claim is known or
unknown, actual or potential, statutory or non-statutory. Such release and
waiver does not include any rights or claims you might have to workers’
compensation benefits under the workers’ compensation laws or based on conduct
which occurs subsequent to your executing this Release. Nothing in this Release
shall be construed as prohibiting you from filing a charge or complaint,
including a challenge to the validity of this Release, with the Equal Employment
Opportunity Commission (“EEOC”) or other government agency or participating in
any investigation or proceeding conducted by the EEOC or other government
agency. This Release shall not be construed in any manner to waive any rights or
benefits that may not be waived pursuant to applicable law.



--------------------------------------------------------------------------------

You further agree that you shall not accept any award, damages, recovery or
settlement from any proceeding brought by you or on your behalf pertaining to
your employment with the Company, or your separation.

[This Paragraph for California Employees Only. By this Release, you hereby
expressly waive all rights afforded by Section 1542 of the Civil Code of the
State of California (“Section 1542”) with respect to the Released Parties.
Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, you understand and agree that this
Release is intended to include all claims, if any, which you may have and which
you do not now know or suspect to exist in your favor against the Released
Parties, and this Release extinguishes those claims. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, the right to indemnification under California Labor Code
Section 2802, nor your rights to (i) indemnification under the laws of the State
of Delaware, and the Corporation’s Certificate of Incorporation and Bylaws and
under any insurance maintained by the Company for your benefit, (ii) employee
benefits under an plan or program maintained by the Company in which you
participated and are vested in and due a benefit (excluding for the avoidance of
doubt any severance benefits under any Company severance plan or policy), or
(iii) your rights to enforce the terms of the Agreement.

By agreeing to the terms set forth in this Release, you understand and agree
that you (1) have had at least [twenty-one (21) or forty-five (45)] days within
which to consider this Release before signing this Release; (2) have carefully
read and fully understand all of the provisions of this Release; (3) are,
through this Release, releasing the Released Parties, from any and all claims,
including but not limited, any right or claim you may have under the ADEA
against one or any of them; (4) are knowingly and voluntarily agreeing to all of
the terms set forth in this Release; (5) are knowingly and voluntarily intending
to be legally bound by the provisions set forth herein; (6) were advised and
hereby are advised in writing to consider the terms of this Release and consult
with an attorney of your choice prior to agreeing to the terms set forth herein;
(7) have been given a full seven (7) days [IN MINNESOTA REPLACE WITH fifteen
(15) days] following your signing of this Release to revoke it and have been and
hereby are advised in writing that this Release shall not become effective or
enforceable until the seven (7)-day [IN MINNESOTA REPLACE WITH fifteen (15)-day]
revocation period has expired; (8) understand that rights and claims under the
ADEA that may arise after the date this Release is signed by you are not being
waived; and (9) acknowledge that the consideration given for this Release is in
addition to anything of value to which you are already entitled.

 

A-2



--------------------------------------------------------------------------------

Intending to be legally bound hereby, this Release has been duly executed by the
undersigned on the      day of             , 20    .

 

 

   

 

Larry E. Bodner     Date

Signature Page